860 F.2d 1081
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Roy WILLIAMS, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 87-1812.
United States Court of Appeals, Sixth Circuit.
Oct. 14, 1988.

1
Before MERRITT and RYAN, Circuit Judges, JOHN W. POTTER, District Judge*.


2
On appeal from a judgment of the district court affirming the decision of the Secretary.


3
This cause came on to be heard upon the record compiled before the Secretary, the record of the district court proceedings and briefs and oral argument of the parties.  Upon due consideration thereof, the court concludes that no prejudicial error intervened in the judgment and proceedings in the district court, and that the findings and decision of the Secretary are supported by substantial evidence of the record as a whole.


4
It is therefore ORDERED that the judgment of the district court in this case be, and it hereby is, affirmed.



*
 The Honorable John W. Potter, United States District Judge, Northern District of Ohio, sitting by designation